DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 4/20/21 is acknowledged.
Applicant asserts that claims 1 - 20 read on the elected species. The Examiner respectfully disagrees and finds that claims 8 and 17, requiring a second valve between the pressurized water and the control reservoir, appear to read on non-elected species B. Figures 2 - 4, as set forth in the Election requirement from 2/23/21 and acknowledged as a separate embodiment in the instant specification (see para. [0040]), does not show a second valve between the pressurized water and the control reservoir. Figure 2 clearly shows that V2 is downstream from the control reservoir. Figure 1, detail B, does appear to show V2 between the pressurized water supply and the control reservoir, but detail B corresponds to figure 15 of non-elected species B. 
Accordingly, claims 8 and 17 and corresponding dependent claims 9 - 11 and 18-19 are WITHDRAWN from consideration. 
Claims 1 - 7, 12 - 16, and 20 remain for examination. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference numerals 332 and 334 (figure 4); 126.  Corrected drawing 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control reservoir diaphragm, water chamber, and deformation of the reservoir diaphragm by the pressurized water to force the control water in the chamber into the mixing chamber (cl. 5, 20) as it pertains to the elected embodiment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to because of:
Poor line quality in at least figures 8, 9, 17. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See MPEP 608.02(V)(l) (discussing the requirements of 37 CFR 1.84). 
Figures 2 and 3, indicated as related in the brief description of the drawings, and admitted by applicant to belong to the same embodiment (see instant specification, para. [0040]), are not reconcilable. Figure 2 shows an open flow line to the toilet downstream of button 106 which is not present in figure 3. It is not clear from the drawings how flow would be released into the toilet tank downstream of 106 in view of figure 3. Drawings directed to the same embodiment must be consistently rendered across different figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
Applicant admits to two embodiments, a first embodiment in figures 2-4 and a second embodiment in figure 5 - 17. While the structures over the two embodiments have some commonality, the specification is not organized in such a way as to make distinction between the two embodiments. The structures illustrated in figures 2 - 4 are only discussed in detail with respect to figures 5-17. In other words, the instant specification appears to provide a detailed description of the second embodiment, but not the first. Accordingly, the specification is objected to for failing to describe the claimed invention in full, clear, concise, and exact terms.  As applicant has elected Species A, figures 2-4 in the restriction requirement, applicant is required to fully describe the invention of figures 2-4. No new matter should be added. 
Claim Interpretation
The limitation “synthetic substance” is understood to be soap, fragrance, coloring agent, or other equivalent cleaning agent (see instant specification, para. [0042], [0046]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 - 7 and 12 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, “a source of compressed air” in line  4 is a double inclusion of the source of compressed air previously recited in claim 3. It is not clear if applicant is referring to the same compressed air or different compressed air. 
Regarding claim 12, “a source of water” in line 3 is ambiguous as to whether or not applicant is referring to the pressurized water in line 2 or some other water.  It will be assumed that applicant intends to refer to “a source of the pressurized water” but clarification is required. 
Regarding claim 13, “a portion of the pressurized water” in claim 13 is a double inclusion of “a portion of the pressurized water” recited in claim 12, line 6. It is unclear if applicant is referring to the same or a different portion.
Regarding claim 15, “a portion of the pressurized water” in claim 2 is a double inclusion of “a portion of the pressurized water” recited in claim 12, line 6. It is unclear if applicant is referring to the same or a different portion.
Regarding claim 16, “a source of water” in line 2 is ambiguous as to whether or not applicant is referring to the source of water set forth in line 3 of claim 12, or the pressurized water in line 2 of claim 12 or some other source of water.  Clarification is required.
The remaining claims are indefinite insofar as they depend from rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Liu (CN 105971083, machine translation attached).
Regarding claim 1, Liu discloses a system for introducing a synthetic substance into a toilet bowl (abstract) using pressurized water (para. [0021]) comprising: a control reservoir for holding control water (see annotated figure below); a mixer (see annotated figure below) adapted to receive a portion of the pressurized water (para. [0021]), the mixer fluidly coupled to the control reservoir (at 24) to receive the control water therefrom and fluidly coupled to a source (16) of a synthetic agent (soap, para. [0019]), the mixer having; a mixing chamber (see annotated figure below) within which control water and synthetic agent are injected to form a mixture (from 18 and 24)(see fig. 3); and injector assembly (5) actuated by the pressurized water (fig. 3, see action of water against diaphragm 20)(para. [0021]) for injecting a predetermined amount of synthetic agent into the mixing chamber (para. [0022], the amount of soap held in the volume of chamber of 5 is predetermined); and an outlet (9)(see annotated figure below) coupled to the mixer for discharging the mixer into the toilet bowl (abstract).
Regarding claim 2, Liu discloses all of the instant invention as discussed above, and further shows that the injector of the mixer includes a metering chamber (chamber of 5) in fluid communication (via 19, 17) with the source of synthetic agent (16) and dimensioned to hold the predetermined amount of the synthetic agent (para. [0022] as discussed above); an injection port (18) in fluid communication with the metering and mixing chambers; and a soap diaphragm (20)  operatively coupled to the metering chamber (fig. 3) between the synthetic agent and pressurized water, wherein deformation of the diaphragm by the pressurized water forces the agent within the metering chamber through the injection port and into the mixing chamber(fig. 3)(para. [0021]).
Regarding claim 3, Liu discloses all of the instant invention as discussed above, and further shows a source of compressed air (air pump 2); and a bubble generator (6, 7) in fluid communication with the mixer (via 8) , the bubble generator configured to receive the mixture (see arrows entering 6 in fig. 3) and inject the compressed air therein to form the synthetic substance (para. [0020]), wherein the outlet is coupled (by virtue of the intervening structure of the mixing chamber) to the bubble generator for discharging the synthetic substance into the toilet bowl. 

    PNG
    media_image1.png
    538
    950
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1, in view of Devinat et al. (US 8,205,279 hereinafter Devinat).
Regarding claim 4, Liu discloses all of the instant invention as discussed above, and further shows that the source of compressed air (2) is an air pump as discussed supra. But Liu does not show that the air pump is in an assembly also including a motor operable coupled thereto which is adapted to receive and be actuated by a portion of the pressurized water to form the compressed air.  Liu instead teaches an electrically powered air pump. Attention is turned to Devinat which teaches a similar fluid pumping assembly (fig. 2) which has a motor (40, rotary vane) which is configured to receive and be actuated by a source of pressurized water (at 36, see water mains).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have powered the air pump with a water activated motor like that taught by Devinat in order to avoid unnecessary electrical connections in a wet bathroom environment. 
Regarding claim 12, Liu discloses a system for introducing a synthetic substance into a toilet bowl (abstract) using pressurized water (para. [0021]) comprising: a mixer (see annotated figure above) coupled to a source of the pressurized water (para. [0021]) and fluidly coupled to a source (16) of a synthetic agent (soap, para. [0019]), the mixer having a mixing chamber (see annotated figure above) within which water and synthetic agent are injected to form a mixture (from 18 and 24)(see fig. 3); an air pump (2) for forming a source of  compressed air; a bubble generator (6, 7) in fluid communication with the mixer (via 8), the bubble generator configured to receive the mixture and inject the compressed air into the mixture to form the synthetic substance (para. [0020]), and wherein an outlet (9)(see annotated figure above) is coupled (by virtue of the intervening structure of the mixing chamber) to the bubble generator for discharging the synthetic substance into the toilet bowl.
Liu does not show that the air pump is in an assembly also including a motor operable coupled thereto which is adapted to receive and be actuated by a portion of the pressurized water to form the compressed air.  Liu instead teaches an electrically powered air pump. Attention is turned to Devinat which teaches a similar fluid pumping assembly (fig. 2) which has a motor (40, rotary vane) which is configured to receive and be actuated by a source of pressurized water (at 36, see water mains).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have powered the air pump with a water activated motor like that taught by Devinat in order to avoid unnecessary electrical connections in a wet bathroom environment. 
Regarding claims 13 and 14, Liu as modified shows all of the instant invention as discussed above, and Liu further shows that an injector assembly (5) actuated by the pressurized water (fig. 3, see action of water against diaphragm 20)(para. [0021]) for injecting a predetermined amount of synthetic agent into the mixing chamber of the mixer, the injector assembly includes a metering chamber (chamber of 5) in fluid communication (via 19, 17) with the source of synthetic agent (16) and dimensioned to hold the predetermined amount of the synthetic agent (para. [0022] as discussed above); an injection port (18) in fluid communication with the metering and mixing chambers; and a soap diaphragm (20)  operatively coupled to the metering chamber (fig. 3) between the synthetic agent and pressurized water, wherein deformation of the diaphragm by the pressurized water forces the agent within the metering chamber through the injection port and into the mixing chamber(fig. 3)(para. [0021]).
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsals (US 5,027,444) in view of Grover et al. (US 10,465,366).
Regarding claim 20, Tsals discloses a system for introducing water into a toilet bowl of a toilet using pressurized water, the system comprising: a control reservoir (32) for receiving the pressurized water (via 108), the control reservoir comprising a reservoir diaphragm (38) and a water chamber (area of chamber 32 below piston and diaphragm, see fig. 5), the chamber having a predetermined size for metering the amount of control water (fig. 5, the maximum volume of chamber 32 below the piston and diaphragm is a predetermined size); a mixer including mixing chamber (chamber 25) downstream of and coupled to the control reservoir; wherein deformation of the reservoir diaphragm (see progression in figures 5 - 6) by the pressurized water forces (col. 6, ln. 6 - 15, 29-32) the control water within the water chamber into the mixer (arrows C); and an outlet (terminal end of 25 connected to the toilet bowl) coupled to the mixer for discharging into the toilet bowl.
Tsals does not show that the mixer is fluidly coupled to a source of synthetic agent, wherein the synthetic agent is injected into the mixing chamber to form a mixture and subsequently discharged into the toilet bowl. Tsals does teach that it is known to provide synthetic agent to the flushing water of a toilet (fig. 13, 402, bowl freshener 424), but does not show the synthetic disinfection agent downstream of the control reservoir to be mixed with water from the control reservoir.  Attention is turned to Grover which teaches a similar toilet and flushing system, including a toilet (110) having a mixer including mixing chamber (140RF) which is coupled to an outlet (rim channel 150) for discharge into the bowl (fig. 10), the mixer fluidly coupled to a source of synthetic agent (230, cleaning product)(fig. 17), wherein the synthetic agent is injected into the mixing chamber to form a mixture which is then discharged into the bowl (col. 8, ln. 63-67). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have placed a source of synthetic agent in fluid communication with the mixing chamber of Tsals in order to provide disinfection to the toilet bowl without requiring extra tubing connected to the flush valve or tank outlet. 
Allowable Subject Matter
Claims 5 - 7 and 15 - 16, as best understood given the §112(b) rejections and objections, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Womack (US 4,183,105), (US 6,256,802), and Sumerix (US 4,984,306) both show venturi operated toilet chemical dispensers which are generally representative of the state of the art. 
Egeresi (US 7,316,038) discloses a bubble generation device for a toilet having a liquid soap container (40), an air pump (2), an a mixing chamber (22) which receives water, soap, and air to create bubbles, generally representative of the state of the art, but failing to show a control chamber as disclosed by the instant disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754